Montgomery App. No. 26525, 2016-Ohio-135. This cause is pending before the court as an appeal from the Court of Appeals for Montgomery County.
Upon consideration of appellant’s motion to stay Supreme Court proceedings, cancel oral argument, *1403and remand for application of State v. Aalim, and amicus curiae Franklin County Prosecutor Ron O’Brien’s motion for leave to file memorandum in support of the state of Ohio’s opposition to motion for stay, it is ordered by the court that the motions are denied.
O’Donnell, J., dissents and would cancel oral argument in the cause.
French, J., dissents and would grant appellant’s motion and amicus euriae’s motion.
O’Neill, J., dissents and would grant appellant’s motion.